DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is objected to because acronyms should be defined at their first occurrence.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1: 
	an input interface configured to receive
	a processing unit configured to determine and generate

Claim 11: 
	an acoustic output unit configured to acoustically indicate

Claim 12: 
	a body surface signal detection unit for providing

Claim 14: 
	a computer program product for controlling 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim 1: 
	an input interface has no corresponding structure disclosed in the specification.  


Claim 11: 
	an acoustic output unit has no corresponding structure disclosed in the specification.  

Claim 12: 
	a body surface signal detection unit is considered to be a pressure sensor or ECG sensor(s) as discosed in the specification as originally filed (e.g. Paragraphs [0020]-[0021] of the PG-Publication).  

Claim 14: 
	a computer program product has no corresponding structure disclosed in the specification.   

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected because the specification, as originally filed, fails to disclose sufficient structure for an input interface and a processing unit as interpreted under 35 U.S.C. 112(f) above.  Claims 11 and 14 appear to have same issues with respect to an acoustic output unit and a computer program product.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear what structure corresponds 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2004/0249259 to Heimdal et al. “Heimdal” alone.  
As for Claims 1-5 and 13-15 Heimdal discloses a medical imaging system and computerized method (e.g. with a program product) to mark/indicate physiological structures and events (e.g. value opening/closings) (Abstract; Paragraph [0001], [0028]-[0029], [0034]-[0035] and [0043]-[0049]).  Heimdal’s system includes a signal processor, display (Paragraphs [0021]-[0022} and input means (Paragraph [0044]).  Heimdal also obtains ECG or pressure data (e.g. body-surface signal) of the patient in order to help facilitate the determination of the valve state (e.g. open/close) (Paragraphs [0030], [0036] and [0042]-[0049]).   Figs. 2-6 depict various embodiments where a display signal component is generated and displayed to indicate the opening/closing of the aortic valve.  While the majority of Heimdal’s disclosure relates to processing ultrasound images, Heimdal makes it clear “The invention is not limited to use with ultrasound systems, however, and may instead find use in a wide variety of imaging systems in which physiologic structure is displayed including X-ray systems, fluoroscopic systems, and the like” (Paragraph [0016]).  Accordingly, one skilled in the art would have been motivated to use the aforementioned system and method on X-ray images input into the processing means.  

Regarding Claims 6-7 and 9, Heimdal’s Figs. 3-4 includes an “ECG image” (e.g. displayed ECG signal tracings). Furthermore, Fig. 4 depicts a superimposed valve open/close indicator synchronized with the “ECG image” and would be indicative of an area covered by the movement (e.g. open/close) of the valve.  
With respect to Claim 8, Heimdal explains that the markers may take a variety of shapes, forms and colors (Paragraph [0044]).  Accordingly, one skilled in the art would have been motivated to have displayed the open valve state marker in one color and a closed valve state 
As for Claim 11, Heimdal discloses where the valve state indicators may be audible indicators (Paragraph [0050]).  Examiner notes the audible means would output the sound based on a signal in its broadest reasonable interpretation.  
Regarding Claim 12, Examiner notes that all limitations have been addressed above.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimdal as applied to claim 9 above, and further in view of EP 2 896 425 to Sigmon et al. “Sigmon” and U.S. Publication No. 2010/0161023 to Cohen et al. “Cohen”.  
With respect to Claim 10, Heimdal does not expressly disclose a catheter to be tracked as claimed.  
Sigmon teaches from within a similar field of endeavor with respect to systems and methods to determine a cardiac valve’s open/close state (Paragraphs [0002], [0005] and [0009]-[0010]).  Sigmon’s Fig. 3 depicts a flowchart of a procedure starting with positioning a catheter to a valve outflow (Paragraph [0019]) under fluoroscopic guidance (Paragraph [0025]).  
Examiner notes that while the distance from the catheter to the valve would be apparent from the image itself, Sigmon does not specify that a processor calculates the distance.  
Cohen teaches from within a similar field of endeavor with respect to tracking a tool within the body where actual distance measurements are calculated and displayed in order easily convey a distance in the image.  
Accordingly, one skilled in the art would have been motivated to modify Heimdal’s system and method to be used with conventional catheterization procedures as described by Sigmon in order improve the safety of a stenting procedure.  Furthermore, it would have been obvious to have implemented conventional distance measuring/displaying techniques described by Cohen in the modified system of Heimdal and Sigmon in order to convey distances of the anatomy and improve the safety/efficiency of the aforementioned procedure.  Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2013/0108141 to Yamagata et al. which discloses determining and displaying a valve open/close status (Figs. 3-4, 14-16 and 19 and corresponding descriptions).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793